Citation Nr: 1642182	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from October 1967 to September 1971 and from December 1973 to December 1989.  

This case comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for hypertension rated as noncompensable.  The Veteran appealed the assigned rating.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he is entitled to at least a compensable rating for his service-connected hypertension.  Additionally, the Veteran's representative has asserted that since the Veteran's last VA QTC examination in September 2010, his hypertension has increased in severity.  See October 2016 Appellate Brief, pg. 2.

In developing the Veteran's original claim, the AOJ obtained records from Dr. J. N. for the period of 2009 through 2010.  The Veteran submitted a VA Form 21-4142 in January 2011, noting that he had received treatment from Dr. J. N. since 1990 and requested records extending back to that time.  In February 2011, VA received additional records from Dr. J. N., dating back to approximately February 2006.  The February 2011 submission did not indicate whether these represented the entirety of Dr. J. N.'s records for the Veteran.  Thus, the AOJ should clarify whether the Veteran received care from Dr. J. N. or any other provider for his hypertension prior to February 2006, and if so, attempt to obtain records of that treatment.

The Veteran's representative asserted that the Veteran's hypertension has worsened since his VA examination in September 2010.  Thus, a contemporaneous VA medical examination of the Veteran's hypertension is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's hypertension.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his hypertension.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  

If records are sought from Dr. J. N., clarify whether the records received to date, and any additional records received upon remand, represent the entirety of the Veteran's records in that provider's possession.

3.  Next, the Veteran should be afforded a VA examination to determine the current symptoms and severity of his service-connected hypertension.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and occupational activities, and the level of disability.  

The examiner must also provide an assessment of the Veteran's functional limitations due to hypertension as they may relate to his ability to function in a work setting and to perform work tasks. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




